Stolz, Judge.
The plaintiff brought an action in two counts against the defendant hotel corporation and its agents to recover his salary for one month during which he was allegedly employed by the defendants, plus interest, attorney fees because of the defendants’ alleged bad faith, and punitive damages because of their alleged wilful, and malicious deprivation of the plaintiffs earned salary. The plaintiff appeals from the trial court’s grant of the defendants’ motion for summary judgment as to attorney fees (Count 1) and punitive damages (Count 2). Held:
1. The pleadings, depositions, and affidavit on file show the existence of genuine issues as to material facts, such as whether the plaintiff was employed by the defendants during the time for which recovery is sought and whether the defendants’ failure to pay the salary (if the plaintiff was entitled to it) constituted bad faith or wilful and malicious interference with the plaintiffs contractual right to the salary. Accordingly, the grant of the partial summary judgment in favor of the defendants was error.
2. The order denying summary judgment as to the claim for the salary, for which the defendants seek to cross appeal, is not subject to review by direct appeal or otherwise in the absence of the trial judge’s certification. Code Ann. § 81A-156 (h) (Ga. L. 1966, pp. 609, 660; 1967, pp. 226, 238).
Argued June 28, 1973
Decided September 14, 1973.
Bell, Cory & Desiderio, Charles R. Desiderio, for appellant.
Anderson, Walker & Reichert, for appellees.

Judgment reversed.


Eberhardt, P. J., and Pannell, J., concur.